Exhibit 10.2

First Amendment to

Continental Resources, Inc.

2005 Long-Term Incentive Plan

As Amended and Restated as of April 3, 2006

WHEREAS, Continental Resources, Inc., an Oklahoma corporation (the “Company”),
has heretofore adopted the Continental Resources, Inc. 2005 Long-Term Incentive
Plan, as Amended and Restated as of April 3, 2006 (the “Plan”); and

WHEREAS, the Company desires to amend the Plan in certain respects;

NOW, THEREFORE, the Plan shall be amended as follows:

 

  1. The following new paragraph shall be added to the end of Section 2.7 of the
Plan:

“Notwithstanding the foregoing, with respect to an Award granted on or after the
date the Board adopts the First Amendment to the Plan (the “Adoption Date”), a
transaction otherwise described in clause (i) of the preceding sentence shall
not include any such transaction in which shares are issued, sold or transferred
to an Excluded Person. For purposes of the preceding sentence, the term
“Excluded Person” means: (A) Harold G. Hamm (“Hamm”); (B) Hamm’s spouse; (C) any
of Hamm’s lineal descendants; (D) Hamm’s guardian or other legal representative
or Hamm’s estate; (E) any trust of which at least one of the trustees is Hamm,
or the principal beneficiaries of which are any one or more of the persons or
entities described in clauses (A) through (D) above; (F) any person or entity
which is controlled by any one or more of the persons or entities described in
clauses (A) through (E) above; and (G) any group (within the meaning of the
Exchange Act and the rules of the Securities and Exchange Commission thereunder
as in effect on the Adoption Date) that includes one or more of the persons or
entities described in clauses (A) through (F) above, provided that such persons
and entities described in clauses (A) through (F) above control more than 50% of
the voting power of such group.”

 

  2. As amended hereby, the Plan is specifically ratified and reaffirmed.